         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


    RAMON MORENO and SILVIA                                MEMORANDUM DECISION
    ZAMORA, individually, and as the parents                   AND ORDER
    and guardians of A.M., a minor child,

                  Plaintiffs,
                                                         Case No. 2:18-cv-00646-JNP-PMW
    v.

    SCHINDLER ELEVATOR
    CORPORATION, a Delaware corporation;
    et al.,                                                 District Judge Jill N. Parrish

                  Defendants.                         Chief Magistrate Judge Paul M. Warner


          District Judge Jill N. Parrish referred this case to Chief Magistrate Judge Paul M. Warner

pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Plaintiffs’ short form discovery

motion to compel discovery responses from Defendant Schindler Elevator Corporation

(“Schindler”). 2 The court has carefully reviewed the written memoranda submitted by the

parties. Pursuant to Civil Rule 7-1(f) of the Rules of Practice for the United States District Court

for the District of Utah, the court has concluded that oral argument is not necessary and will

decide the motion on the basis of the written memoranda. See DUCivR 7-1(f).




1
    See docket no. 13.
2
    See docket no. 24.
                                             ANALYSIS

         Before addressing Plaintiffs’ motion, the court sets forth the following general legal

standards governing discovery. Rule 26(b)(1) provides:

                 Parties may obtain discovery regarding any nonprivileged matter
                 that is relevant to any party’s claim or defense and proportional to
                 the needs of the case, considering the importance of the issues at
                 stake in the action, the amount in controversy, the parties’ relative
                 access to relevant information, the parties’ resources, the
                 importance of the discovery in resolving the issues, and whether
                 the burden or expense of the proposed discovery outweighs its
                 likely benefit. Information within this scope of discovery need not
                 be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). “The district court has broad discretion over the control of discovery,

and [the Tenth Circuit] will not set aside discovery rulings absent an abuse of that discretion.”

Sec. & Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010)

(quotations and citations omitted).

         In their motion, Plaintiffs seek compelled responses from Schindler to six categories of

discovery requests. However, through the briefing on Plaintiffs’ motion, Plaintiffs have indicated

that three of those categories are no longer at issue. 3 Accordingly, the court will address only the

remaining three categories.

I.       Schindler’s Defined Time Period (Interrogatories 3, 4, 6, 7, and 9; and Requests for
         Production 1-2, 4-6, 10-14, 16-20, and 22)

         In its responses to these discovery requests, Schindler unilaterally defined the time period

for responses to mean January 1, 2015, through the date of the incident underlying this action.

Plaintiffs argue that Schindler should be required to respond for the time period of at least five


3
    See docket no. 29.

                                                   2
(5) years prior to the incident. The court agrees with Plaintiffs and concludes that a time period

of five (5) years prior to the incident is a reasonable and proportional time period for these

discovery requests. Accordingly, within thirty (30) days after the date of this order, Schindler

shall provide full responses to these discovery requests for the time period of five (5) years prior

to the incident.

II.     Information Regarding Escalator, Installation, Servicing, Inspections, and
        Policies/Procedures (Interrogatories 4-6 and Request for Production 9)

        The court has reviewed these discovery requests and Schindler’s responses. Based upon

that review, the court concludes that Schindler’s responses to Interrogatories 4-6 are inadequate

and that its objections are not well taken. The court concludes that Interrogatories 4-6 seek

information that is relevant to the claims and defenses in this case and is proportional to the

needs of this case. As to Request for Production 9, the court concludes that Schindler’s response

and objections are well taken. The court is not persuaded that Request for Production 9 seeks

information that is relevant to the claims and defenses in this case or proportional to the needs of

this case. Accordingly, within thirty (30) days after the date of this order, Schindler shall provide

full responses to Interrogatories 4-6. Schindler is not required to respond further to Request for

Production 9.

III.    Schindler’s Compound Objections (Requests for Production 3, 8, 10, 15, and 23-25)

        Plaintiffs assert that Schindler failed to respond to these discovery requests based on its

objection that the discovery requests were compound and, therefore, exceeded the number of

requests allowed. Plaintiffs contend that when Schindler responded to some discovery requests

over a compound objection, Schindler essentially waived its compound objection. The court

agrees. If Schindler believed that Plaintiffs had exceeded the allowable number of discovery

                                                  3
requests, it should have sought court intervention before providing its responses to any discovery

requests. See, e.g., Allahverdi v. Regents of Univ. of N.M., 228 F.R.D. 696, 698 (D.N.M. 2005)

(“When a party believes that another party has asked too many interrogatories, the party to which

the discovery has be propounded should object to all interrogatories or file a motion for

protective order. The responding party should not answer some interrogatories and object to the

ones to which it does not want to respond. By answering some and not answering others, the

[responding party] waived this objection.”). Accordingly, within thirty (30) days after the date of

this order, Schindler shall provide full responses to these discovery requests.

                                 CONCLUSION AND ORDER

         Plaintiffs’ short form discovery motion to compel discovery responses from Schindler 4 is

GRANTED IN PART and DENIED IN PART, as detailed above.

         IT IS SO ORDERED.

         DATED this 19th day of September, 2019.

                                              BY THE COURT:




                                              PAUL M. WARNER
                                              Chief United States Magistrate Judge




4
    See docket no. 24.

                                                 4
